
	
		II
		111th CONGRESS
		1st Session
		S. 312
		IN THE SENATE OF THE UNITED STATES
		
			January 22, 2009
			Mr. Cardin (for himself
			 and Mr. Ensign) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to allow a refundable credit against income tax for the purchase of a principal
		  residence by a first-time homebuyer.
	
	
		1.Short titleThis Act may be cited as the
			 First-Time Homebuyers’ Tax Credit Act
			 of 2009.
		2.Refundable credit for
			 First-Time homebuyers
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by inserting after section 36 the following new
			 section:
				
					36A.Purchase of
				principal residence by first-time homebuyer
						(a)Allowance of
				credit
							(1)In
				generalIn the case of an
				individual who is a first-time homebuyer of a principal residence in the United
				States during any taxable year, there shall be allowed as a credit against the
				tax imposed by this subtitle for the taxable year an amount equal to so much of
				the purchase price of the residence as does not exceed $20,000.
							(2)Taxable income
				limitationNo credit shall be allowed under subsection (a) if the
				taxpayer's adjusted gross income for the taxable year immediately preceding the
				taxable year in which the purchase of the principal residence occurs exceeds
				$75,000 ($150,000 in the case of a joint return).
							(b)Definitions and
				special rulesFor purposes of
				this section—
							(1)First-time
				homebuyer
								(A)In
				generalThe term
				first-time homebuyer has the same meaning as when used in section
				72(t)(8)(D)(i).
								(B)One-time
				onlyIf an individual is
				treated as a first-time homebuyer with respect to any principal residence, such
				individual may not be treated as a first-time homebuyer with respect to any
				other principal residence.
								(C)Married
				individuals filing jointlyIn
				the case of married individuals who file a joint return, the credit under this
				section is allowable only if both individuals are first-time homebuyers.
								(D)Other
				taxpayersIf 2 or more
				individuals who are not married purchase a principal residence—
									(i)the credit under this section is allowable
				only if each of the individuals is a first-time homebuyer, and
									(ii)the amount of the credit allowed under
				subsection (a) shall be allocated among such individuals in such manner as the
				Secretary may prescribe.
									(2)Principal
				residenceThe term
				principal residence has the same meaning as when used in section
				121. Except as provided in regulations, an interest in a partnership, S
				corporation, or trust which owns an interest in a residence shall not be
				treated as an interest in a residence.
							(3)Purchase
								(A)In
				generalThe term
				purchase means any acquisition, but only if—
									(i)the property is not acquired from a person
				whose relationship to the person acquiring it would result in the disallowance
				of losses under section 267 or 707(b) (but, in applying section 267 (b) and (c)
				for purposes of this section, paragraph (4) of section 267(c) shall be treated
				as providing that the family of an individual shall include only the
				individual’s spouse, ancestors, and lineal descendants), and
									(ii)the basis of the property in the hands of
				the person acquiring it is not determined—
										(I)in whole or in part by reference to the
				adjusted basis of such property in the hands of the person from whom acquired,
				or
										(II)under section 1014(a) (relating to property
				acquired from a decedent).
										(B)ConstructionA residence which is constructed by the
				taxpayer shall be treated as purchased by the taxpayer.
								(4)Purchase
				priceThe term purchase
				price means the adjusted basis of the principal residence on the date of
				acquisition (within the meaning of section 72(t)(8)(D)(iii)).
							(c)Denial of
				double benefitNo credit
				shall be allowed under subsection (a) for any expense for which a deduction or
				credit is allowed under any other provision of this chapter.
						(d)Basis
				adjustmentFor purposes of
				this subtitle, if a credit is allowed under this section with respect to the
				purchase of any residence, the basis of such residence shall be reduced by the
				amount of the credit so allowed.
						(e)Property To
				which section appliesThe
				provisions of this section shall apply to a principal residence if the taxpayer
				purchases the residence during the period beginning on the date of enactment,
				and ending on the date which is 1 year after such
				date.
						.
			(b)Conforming
			 amendments
				(1)Subsection (a) of section 1016 of the
			 Internal Revenue Code of 1986 (relating to general rule for adjustments to
			 basis) is amended by striking and at the end of paragraph (36),
			 by striking the period at the end of paragraph (37) and inserting ,
			 and, and by adding at the end the following new paragraph:
					
						(38)in the case of a residence with respect to
				which a credit was allowed under section 36A, to the extent provided in section
				36A(d).
						.
				(2)Section 1324(b)(2) of title 31, United
			 States Code, is amended by inserting or 36A after
			 36.
				(c)Clerical
			 amendmentThe table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 36 the following new item:
				
					
						Sec. 36A. Purchase of principal
				residence by first-time
				homebuyer.
					
					.
			
